DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0109710) in view of Kim et al. (US 2011/0310219).

Regarding claim 1, Lee discloses a system (see fig. 3) comprising: a) a dual-aperture camera (see 180 in fig. 2A) that includes an upright camera (see 220 in fig. 3) with a first field of view FOV1 (see 225 in fig. 3) and a folded camera (see 210 in fig. 3) with a second field of view FOV2 (see 215 in fig. 3), the folded camera having a lens with a lens optical axis (see 213 in fig. 4) and an optical path folding element (OPFE) (see 212 in fig. 4) that folds a first optical path (see 01 in fig. 4) from an object or scene to a second optical path (see 01’ in fig. 4), wherein the second optical path is substantially parallel with the lens optical axis (see 01’ and 213 in fig. 4) and wherein the OPFE is rotatable around the lens optical axis for movement of FOV2 (e.g. see “rotates the reflection part 212” in ¶ [0090]).
Although Lee discloses b) a processing unit (see 120 in fig. 1) configured to track an object or subject of interest in a field of view to obtain tracking information and to use the tracking information to direct the OPFE to rotate around the lens optical axis for the movement of FOV2  (see 710a-70b in fig. 7; e.g. see “tracking the object” in ¶ [0116]), it is noted that Lee does not provide the particular wherein the tracking an object or subject of interest in a field of view is in FOV1. 
However, Kim discloses an intelligent object tracking system utilizing a wide field of view FOV1 (see 300 in fig. 6) wherein the tracking an object or subject of interest in a field of view is in FOV1 (see 302 in fig. 6) for tracking of FOV2 (see 304 in fig. 6).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Kim teachings of master slave tracking into Lee object tracking for the benefit of precisely tracking moving object while maintaining image quality.

	
Regarding claim 2, Lee further discloses wherein FOV1 > FOV2 (see 215 and 225 in fig. 3). 

Regarding claim 3, Lee further discloses wherein the processing unit is configured to track the object or subject of interest in FOV1 autonomously (see fig. 7). 

Regarding claim 6, Lee further discloses wherein the OPFE being rotatable around the lens optical axis provides a plurality of different images (see 710a and 710b in fig. 7). 

Regarding claim 7, Lee further discloses operative to record a video stream with a changing or adaptive field of view (see fig. 7). 

Regarding claim 8, Lee further discloses comprising an actuator for rotating the OPFE around the lens optical axis (e.g. see ¶ [0073]). 

Regarding claim 10, Lee further discloses comprising a folded camera image sensor (see 211 in fig. 3), wherein the lens is fixedly attached to the OPFE and is rotatable together with the OPFE around the lens optical axis relative to the image sensor (see 211 and 212 in fig. 3). 

Regarding claim 11, Lee further discloses wherein the lens is a folded lens (see 212 in fig. 3). 

Regarding claim 12, Lee further discloses comprising a folded camera image sensor (see 211 in fig. 3), wherein the lens has an image circle (see 215 in fig. 3). 

Regarding claim 13, Lee further discloses wherein the image sensor is smaller than the image circle (see 211 and 215 in fig. 3). 

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim in view of Peterson et al. (US 2010/0321494 A1).

Regarding claim 4, although Lee do discloses wherein the OPFE is rotatable in an angle (see 215 in figs. 2B and 3), it is noted that Lee does not provide the particular wherein the angle is up to 180 degrees. 
However, Peterson discloses a folding camera wherein the OPFE is rotatable in an angle up to 180 degrees (e.g. see “a rotation adjustment of 180 degrees about the second optical axis direction 332 and at least 180 degrees about the system axis 439 will also allow a viewing direction to be obtained in any direction” in ¶ [0031]). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Peterson teachings of OPFE angle range into Lee OPFE rotation for the benefit of having a broader field to track object.

	

4.	Claims 9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim in view of Krivopisk et al. (US 2014/0316198 A1).

Regarding claim 9, Lee does not discloses wherein the actuator includes a step motor or a voice coil motor. 
However, Krivopisk discloses a multiple viewing system wherein the actuator includes a step motor or a voice coil motor (e.g. see “step motor” in ¶ [1161]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Krivopisk teachings of step motor into Lee actuator control for the benefit of realizing the mechanism needed to activate the actuator.

	
Regarding claims 15-19, although Lee discloses wherein the tracking information is used to define an order in which images are captured with the folded camera to form an tracked image (see 211 in fig. 7), it is noted that Lee does not disclose forming a panoramic image with the captured images. 
However, Krivopisk discloses a multiple viewing system wherein order in which images are captured with the camera to form a panoramic image (see fig. 93A; e.g. see “these video streams may be processed by the main control unit 116 to combine them into a single, panoramic video frame” in ¶ [0445]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Krivopisk teachings of panoramic image into Lee object tracking as an added feature for the benefit of having a broader field of view for multiple objects.


Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. Applicant argued that “Lee does not teach an OPFE is rotatable around the lens optical axis” because “Lee provides (as shown in FIGS. 4, and 6-8) for movement of reflecting part 212 in a Y direction around the incident light axis (Ol) and an X direction orthogonal to the incident axis (O1) and optical axis Ol’ perpendicular to the image sensor 211”. The Examiner respectfully disagrees. Lee rotating arrow symbol in fig. 4 clearly shows that the OPFE 212 partially rotates around the lens optical axis O1”. Note ¶ [0090] discloses the driving unit 212a rotates the reflecting part 212. 
Applicant next argued that “The combination of Lee and Kim is improper” because “the Office Action relies on information gleaned solely from Applicant’s specification. MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art”. The Examiner respectfully disagrees for two reasons. First, Lee discloses object tracking (e.g. see ¶ [0117]) with combination of the viewing areas 225 and 215 (e.g. see association of determining the same ROI from both areas 215 and 225 in fig. 3; e.g. see ¶ [0091], [0113]) but does not provide the particular of how the two captured areas containing the ROI is associated for tracking. The secondary reference Kim was brought in to show that it is well-known in the art that when a fixed wide view and movable narrow view are combined for tracking, it is best to utilize a wide field of view FOV1 (see 300 in fig. 6) wherein the tracking an object or subject of interest in a field of view is in FOV1 (see 302 in fig. 6) for tracking of FOV2 (see 304 in fig. 6). The combination does not destroy the teaching of the primary reference but provides a process of tracking with multiview range. Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the Examiner maintains all limitations are met.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Fiske (US 2017/0242225 A1), discloses folding camera system.
2.	Chan et al. (US 9,285,566 B2), discloses Mirror tilt actuation for camera.
3.	Zhou (US 2017/0264829 A1), discloses multiplexing field of views.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485